                           IN THE UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

    A. SHAHEED ABDULLAH,                                §
    ID # 19004139,                                      §
                                                        §
                   Plaintiff,                           §
                                                        §
    v.                                                  §        Civil Action No. 3:19-CV-1268-L
                                                        §
    DALLAS SHERIFF’S OFFICE; NFN                        §
    SULLIVAN, DSO Officer; MEDICAL                      §
    STAFF; NFN EUBANKS, DSO Officer;                    §
    and DSO SARGENT,                                    §
                                                        §
                   Defendants.                          §

                                                    ORDER

         On November 26, 2019, the Findings, Conclusions and Recommendation of the United

States Magistrate Judge (“Report”) were entered (Doc. 14), recommending that the court dismiss

without prejudice this action by pro se Plaintiff A. Shaheed Abdullah (“Plaintiff”) under Federal

Rule of Civil Procedure 41(b) for failure to prosecute or comply with a court order. No objections

to the Report were filed.

         Having reviewed the pleadings, file, record in this case, and Report, the court determines

that the findings and conclusions of the magistrate judge are correct, * accepts them as those of the

court, and dismisses without prejudice this action under Rule 41(b) for failure to prosecute or

comply with a court order.

         The court prospectively certifies that any appeal of this action would not be taken in good

faith. See 28 U.S.C. § 1915(a)(3); Fed. R. App. P. 24(a)(3). In support of this certification, the



*
  The court notes one typographical error on page one of the Report. It states, “On June 60, 2019, the plaintiff
submitted his amended complaint on the proper form.” The correct date, however, is June 20, 2019. This mistake does
not affect the recommendation of the Magistrate Judge or any action that the court takes.
Order – Page 1
court incorporates by reference the Report. See Baugh v. Taylor, 117 F.3d 197, 202 and n.21 (5th

Cir. 1997). The court concludes that any appeal of this action would present no legal point of

arguable merit and would, therefore, be frivolous. Howard v. King, 707 F.2d 215, 220 (5th Cir.

1983). In the event of an appeal, Plaintiff may challenge this certification by filing a separate

motion to proceed in forma pauperis on appeal with the clerk of the United States Court of Appeals

for the Fifth Circuit. See Baugh, 117 F.3d at 202; Fed. R. App. P. 24(a)(5).

       It is so ordered this 27th day of December, 2019.


                                                    _________________________________
                                                    Sam A. Lindsay
                                                    United States District Judge




Order – Page 2
